DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails discloses or render obvious a LIDAR system comprising all the specific elements with the specific combination including the first photon detector configured to detect the first received light to produce first detected light; the second photon detector configured to detect the second received light to produce second detected light; and a subtractor coupled to the first photon detector and to the second photon detector, the subtractor configured to determine a difference between the first detected light and the second detected light in set forth of claims 1, 13, and 24, wherein dependent claims 2-6 and 8 are allowable by virtue of dependency on the allowed claim 1, wherein dependent claims 15, 17-19, and 23 are allowable by virtue of dependency on the allowed claim 13, and wherein dependent claims 25-26 are allowable by virtue of dependency on the allowed claim 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



December 15, 2021



							/SANG H NGUYEN/                                                                                         Primary Examiner, Art Unit 2886